Citation Nr: 0307769	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1971 rating decision in that it failed to assign a 
compensable rating for residuals of a left index finger 
shrapnel wound (sw).

2.  Whether there was CUE in a November 1971 rating decision 
in that it failed to assign compensable ratings for residuals 
of chin, left thigh, right thigh, left arm, and left leg sws. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1967 to October 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision by the Boise, Idaho, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
requested a hearing before a hearing officer at the RO, but 
withdrew the request in July 2000.  In September 2002, the 
Board granted 10 percent ratings for residuals of left index 
finger and left leg sws. 


FINDINGS OF FACT

1.  In November 1971, the RO granted service connection with 
separate, noncompensable ratings, for residuals of left index 
finger, chin, left thigh, right thigh, left arm, and left leg 
sws; the veteran did not appeal this rating, and it became 
final.

2.  Evidence of record in November 1871 undebatably showed 
moderate Muscle Group (MG) VII injury; the remaining sw scars 
were not shown to be tender, painful, disfiguring, or 
productive of any functional impairment.


CONCLUSIONS OF LAW

1.  The rating decision in November 1971 was clearly and 
unmistakably erroneous in assigning a noncompensable rating 
for residuals of a left index finger sw; revision of that 
decision by assigning a 10 percent rating for the left index 
finger sw is warranted.  38 U.S.C.A. §§ 1155, 5107, 5109A 
(West 2002); 38 C.F.R. §§ 3.105, 4.56, 4.71a, 4.73, 
Diagnostic Codes 5307, 5309 and Note following (1971 and 
2002).

2.  There was no CUE in the November 1971 RO decision as to 
the ratings assigned for residuals of chin, left thigh, right 
thigh, left arm, and left leg sws, and those determinations 
remain final.  38 U.S.C.A. §§ 1155, 5107, 5109A (West 2002); 
38 C.F.R. §§ 3.105(a), 4.118, Codes 7800, 7803, 7804, 7805 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that the VCAA does not apply to CUE cases.  
Accordingly, the Board finds that it may proceed with the 
adjudication of this case.

Factual Background

The veteran served in combat in Vietnam, and in May 1968 
sustained left hand, chin, left and right thigh, left arm, 
and left leg sws.  The wounds were described as soft tissue 
wounds.  There was a fracture of the left second metacarpal.  
That wound was debrided and required skin grafting from a 
thigh donor site which "was subsequently unsuccessful and the 
wound granulated closed."  In November 1968, the veteran was 
still receiving orthopedic management of left hand 
disability.  The left index finger lacked full extension.  
None of the wounds had artery or nerve involvement.  An 
infection developed in the veteran's left hand.  

On October 1971 VA examination, the veteran stated that he 
had no trouble from any of his shrapnel wounds except for the 
left hand injury.  The index finger would suddenly lock until 
he moved it with the other hand.  It affected his grip.  A 
tiny metallic fragment was seen in the left hand on x-ray, 
and there was some adherence to the underlying capsule of the 
left index finger.  The range of motion of the left index 
finger was from full extension to within 1/4 inch of the palm 
on flexion.  The veteran had considerable crepitation on 
flexion of the finger and there was decreased grip strength.  
The diagnosis for the left hand was scar, left index finger 
with skin graft, residuals of shrapnel wound with adherence 
to tendon.  Physical examination of the other shrapnel wound 
locations revealed that some retained fragments were palpable 
in the skin near the scars in the right thigh and the left 
lower leg, as well as just under the skin in the region of 
the left elbow scar.  It was noted that all these scars were 
through the skin but apparently did not penetrate into the 
muscle and there is no adherence to the underlying 
structures.  It was noted that these other scars gave him no 
disability whatsoever.  The diagnosis was scars, residuals of 
shrapnel wounds, both legs and arms.

In a November 1971 rating decision, the RO granted service 
connection and noncompensable ratings for, in pertinent part, 
scars as residuals of left index finger, chin, left thigh,  
right thigh,  left arm, and left leg sws.  The left index 
finger scar was rated under Code 5225 (for ankylosis) and the 
other scars were rated under Code 7805 (for scarring, based 
on limitation of motion of the affected part) and Code 7899 
(chin, for disfigurement).

December 1999 private x-rays showed retained metal fragments 
in the left hand, left thigh, left lower leg, and right knee.  
The left index finger showed a deformity of the distal end of 
the second metacarpal, and metal in the soft tissue.  There 
were metal fragments in the left thigh muscle, and in the 
soft tissue of the left calf and right knee.

On February 2000 VA examination, the veteran reported that 
the restrictions of motion he had with his left index finger 
had resolved.  He had no problems with his left leg.  He 
worked as a mail carrier, and walked 10 miles a day.  Scars 
at the sites of his shrapnel wounds were well healed.  The 
range of motion of the left index finger was normal.  The 
impressions were shell fragment wounds.

On August 2000 VA examination, the veteran stated there had 
been no change in his index finger since the prior 
examination.  He did specify that the index finger ached on 
occasion, especially in the cold, but that it did not limit 
the use of the hand.  Shell fragment wound scars on the 
veteran's chin, left thigh, right thigh, left leg, and left 
arm were all well healed and none caused him any pain or 
discomfort.  Subcutaneous metal fragments were palpable at 
the scar sites in the left leg, right thigh, and left 
forearm.  The left index finger had a full range of motion, 
with some numbness over the knuckle.

Analysis

The veteran did not appeal the November 1971 RO decision, and 
thus it is final, unless shown to be based on CUE. 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2000).

Left index finger

The left index finger sw is now rated 10 percent.  The 
veteran's objective is an earlier effective date for the 
rating.
When the RO was rating this disability in 1971, the evidence 
showed that the injury resulted in a fracture, involved 
prolonged healing and infection, required skin grafting, and 
produced disability including adherence of the scar to 
underlying tissue, limitation of flexion, and loss of grip 
strength.  Under the guidelines of 38 C.F.R. § 4.56, such 
findings undebatably reflect moderate (but not moderately 
severe) MG VII injury warranting a 10 percent, but not higher 
rating.  38 C.F.R. § 4.56 addresses factors to be considered 
in the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or shrapnel trauma.  
Evidence of "moderate" disability includes service 
department records of hospitalization in service for 
treatment of the wound and records of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
pain after moderate use affecting the particular functions 
controlled by injured muscles.  Objective findings include 
scars that are relatively small and so situated as to 
indicate short track of missile through muscle tissue, signs 
of moderate impairment of muscle tonus, and definite weakness 
in comparative tests.  Here, hospitalization and muscle 
weakness (demonstrated loss of grip strength) were clearly 
shown.

The note following Code 5309 reinforces this determination, 
stating that the hand is so compact a structure, that 
isolated muscle injuries are rare, and hand injuries almost 
always involve damage to bones, joints, tendons, or other 
tissue.  Rate on limitation of motion, minimum (emphasis 
added) 10 percent. 38 C.F.R. § 4.73, Note following 
Diagnostic Code 5309.  In 1971 the evidence clearly showed 
limitation of flexion in addition to retained foreign bodies, 
weakened grip, and adherence of the scar to underlying 
tissue.  So the disability also warranted 10 percent as the 
minimum called for under the note following Code 5309.  The 
November 1971 rating decision limitation of consideration of 
the rating to be assigned for this disability to the criteria 
under Code 5225 (for ankylosis) alone, was CUE in that it 
ignored alternate criteria under which a compensable rating 
could be assigned.  

Accordingly, the veteran is entitled to revision of the 
November 1971 rating decision by assignment of a 10 percent 
rating for left index finger sw residuals under Code 5307 
from July 22, 1971, the date on which his claim was received.  
Shrapnel wounds of the chin, left thigh, right thigh, left 
arm, and left leg

Review of the record as it existed at the time of the 
November 1971 decision does not reveal that the residuals of 
shrapnel wounds to the left thigh, right thigh, left arm, and 
left leg involved anything other than painless, nontender, 
nonadherent scarring with some retained fragments either in 
the skin or just below the surface.  The chin scar had not 
been described as disfiguring.  There was no evidence of 
record to indicate that any of these shrapnel wounds resulted 
in limitation of function of the areas affected by the scars.  
Furthermore, the service department records from the time of 
the injury do not reveal any extensive treatment for the 
shrapnel wounds to these locations, nor do they provide any 
undebatable evidence that would lead an adjudicator to 
suspect any muscle injury or damage below the surface of the 
skin.  Moreover, on October 1971 examination, the veteran 
indicated, and the conclusion was, that these other scars 
caused no disablement.  

As was noted, muscle injury was not reported with these other 
sw injuries.  While the veteran's representative argues that 
the RO should have ordered X-rays that might have shown 
shrapnel fragments retained in the underlying muscle tissue 
at one or more of the scar locations, the question of whether 
x-rays were indicated is essentially a medical judgment 
determination, and a difference of opinion regarding the 
judgment made would not be CUE.  Regardless, given that the 
veteran had indicated that these other sws caused no 
disablement, there is no reason to question the judgment made 
at the time that the examinations conducted were adequate.  

From the evidence of record at the time of the November 1971 
RO decision, and based on then existing rating criteria 
(which have remained essentially unchanged), it was 
reasonable for an adjudicator to conclude then that these 
other scars were noncompensable.  Undebatable error in the 
noncompensable ratings assigned in by the November 1971 
decision is not shown, and further revision of that decision 
is not warranted.  



ORDER

There was CUE in the November 1971 rating decision in that it 
assigned a noncompensable rating for residuals of a left 
index finger sw; a 10 percent rating for such residuals is 
granted, effective from July 22, 1971.  

The appeal to establish CUE in a November 1971 RO decision 
insofar as it assigned noncompensable ratings for residuals 
of chin, left thigh, right thigh, left arm, and left leg sws 
is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

